528 F.2d 505
William J. WARNER, Jr., et al., etc., Plaintiffs-Appellants,v.BOARD OF TRUSTEES OF the POLICE PENSION FUND OF the CITY OFNEW ORLEANS, and its members, Capt. Alvin H.Rankin, et al., Defendants-Appellees.
No. 74--2303.
United States Court of Appeals,Fifth Circuit.
Feb. 27, 1976.

Henry L. Klein, New Orleans, La., for plaintiffs-appellants.
Lamar Richardson, Jr., Metairie, La., for John Suitt.
Richard A. Dowling, Dorothy D. Wolbrette, Bueker F. Amann, Asst. City Atty., New Orleans, La., for Police Pension.
William J. Guste, Jr., Atty. Gen., Baton Rouge, La., Philip D. Lorio, III, Asst. City Atty., New Orleans, La., for defendants-appellees.
Before BROWN, Chief Judge, TUTTLE, WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, MORGAN, CLARK, RONEY, GEE and TJOFLAT, Circuit Judges.
PER CURIAM:


1
This appeal presents the same jurisdictional issues as are involved in Muzquiz v. City of San Antonio, 5 Cir. 1976, 528 F.2d 499, today decided.


2
The trial court's order dismissing the complaint for want of § 1983 jurisdiction was proper for the reasons stated by us in Muzquiz.


3
Affirmed.


4
JOHN R. BROWN, Chief Judge (dissenting and concurring in part).


5
I dissent in part and concur in part as set forth in my opinion in Muzquiz v. City of San Antonio, 5 Cir. 1976, 528 F.2d 499, decided this day.


6
TUTTLE, Circuit Judge, with whom WISDOM, GOLDBERG and MORGAN, Circuit Judges, join (dissenting).


7
I dissent from the decision in this case on the grounds stated by me in the dissent in Muzquiz v. City of San Antonio, et al., 5 Cir. 1976, 528 F.2d 499, announced this day.


8
THORNBERRY, Circuit Judge (concurring in part and dissenting in part).


9
I concur in part and dissent in part in accordance with the views set forth in my partial concurrence and partial dissent in Muzquiz v. City of San Antonio, 528 F.2d 499 (5 Cir. 1976), decided this day.


10
GODBOLD, Circuit Judge (concurring in part and dissenting in part).


11
I dissent in part and concur in part as set forth in my opinion in Muzquiz v. City of San Antonio, 528 F.2d 499 (No. 74--3177) (CA5, 1976), decided this day.